TANNER, P. J.
This is a bill in equity brought to enjoin the obstruction of platted streets by the plat owner of a lot. ‘ The case is heard upon the respondents’ demurrer to the bill.
The complainants admit that the demurrer for failure to state that the complainants and respondents have a common source of title is well grounded and it is therefore sustained.
The demurrer upon the ground that complainants are not entitled to havo all other avenues than those upon which complainants’ lot abuts kept open free from obstructions is sustained. It may sufficiently appear that the complainants have occasion to use the streets upon which their lot abuts but it does not appear sufficiently that they use or are likely to use the other avenues on the plat.
Chapin vs. Brown, 15 R. I. 579.
The complainants have alleged that the Statute of Limitations is likely to run as to these avenues other than those upon which complainants’ lot abuts. We do not think, however, that this is sufficient to require equity to take jurisdiction. Whenever the complainants think that there is ■danger of the statute running, they can bring an action at law to prevent it.
Sec Chapin vs. Brown, Supra.
Demurrer sustained for these reasons and overruled as to the others.